Judgment unanimously modified on the law and facts and as modified affirmed without costs, in accordance -with the following memorandum: From our review of the record, we conclude that the damages awarded are excessive. We grant a new trial on the issue of damages only unless, within 20 days after the service of a copy of the order to be entered herein, plaintiffs stipulate to a reduction in the verdicts to $1,500,000 for plaintiff Joseph Bush and to $300,000 for plaintiff Betty Bush. (Appeals from judgment of Supreme Court, Oswego County, Hurlbutt, J. — jury award.) Present — Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.